NOTE: This disposition is nonprecedential.

  United States Court of Appeals
      for the Federal Circuit
               __________________________

       CREWZERS FIRE CREW TRANSPORT,
              INCORPORATED,
              Plaintiffs-Appellant,
                            v.
                   UNITED STATES,
                   Defendant-Appellee.
               __________________________

                       2011-5069
               __________________________

    Appeal from the United States Court of Federal
Claims in Case No. 10-CV-819, Judge Lawrence M.
Baskir
              _________________________

               Decided: January 25, 2012
               _________________________

    CYRUS E. PHILLIPS IV, Albo & Oblon, L.L.P., of Arling-
ton, Virginia, argued for plaintiff-appellant. Of counsel
was DAVID A. OBLON.

    ARMANDO A. RODRIGUEZ-FEO, Trial Attorney, Com-
mercial Litigation Branch, Civil Division, United States
Department of Justice, of Washington, DC, argued for
defendant-appellee. With him on the brief were TONY
CREWZERS FIRE CREW TRANSPORT     v. US                   2


WEST, Assistant Attorney General, JEANNE E. DAVIDSON,
Director, and DEBORAH A. BYNUM, Assistant Director. Of
counsel on the brief was AZINE FARZAMI, Attorney-
Advisor, United States Department of Agriculture, of
Washington, DC.
               __________________________

 Before RADER, Chief Judge, LOURIE, and REYNA, Circuit
                        Judges.
RADER, Chief Judge.
    Crewzers Fire Crew Transport, Inc. (“Crewzers”) ap-
peals a United States Court of Federal Claims (“Court of
Federal Claims”) decision granting the Government’s
motion for judgment on the administrative record regard-
ing a bid-protest action. Crewzers Fire Crew Transport,
Inc. v. United States, 98 Fed. Cl. 71 (Fed. Cl., 2011).
                            I.
     Crewzers’ pre-award bid protest is based on the U.S.
Forest Service’s (Forest Service) nationwide solicitation
for regionally based Blanket Purchase Agreements (BPAs)
for purchase orders of crew carrier buses used in fire
fighting. Alleging the BPAs were inequitable and violated
various laws related to solicitations, Crewzers requested
the following relief from the Court of Federal Claims: 1) a
declaration the BPAs are unreasonable, illusory, and
unenforceable; 2) a permanent injunction requiring the
Forest Service to revise its BPAs to require equivalent
obligations for government and non-government BPA
competitors; and 3) a declaration that Crewzers is entitled
to equitable relief and money damages based on the
Forest Service’s alleged breach of good faith and fair
dealing. The parties filed cross-motions for judgment on
the administrative record, which the lower court granted
in the Government’s favor. Crewzers appeals and re-
3                      CREWZERS FIRE CREW TRANSPORT    v. US


quests this court reverse and remand with instructions to
permanently enjoin the Forest Service from using buses
owned by local government entities before placing orders
for buses with BPA-holders.
    The Forest Service awarded multiple BPAs in regions
that have high incidents of forest fires, and Crewzers was
awarded a BPA after the lower court’s determination.
However, on September 13, 2011, the Forest Service
terminated Crewzers from the Forest Service’s BPA
because it had allegedly failed to abide by the agreement
terms. The Government filed a motion to dismiss after
Crewzers’ BPA was terminated, contending this appeal
should be dismissed because Crewzers no longer benefits
from a determination from this court.
                            II.
    An actual case or controversy must exist at all stages
of review. U.S. Parole Commission v. Geraghty, 445 U.S.
388, 411 (1980). Determining whether a party has stand-
ing to sue is a question of law, which this court reviews de
novo. MHL TEK, LLC v. Nissan Motor Co., 655 F.3d
1266, 1273 (Fed. Cir. 2011). Crewzers has the burden to
show it meets the requisite case or controversy elements:
1) an “injury in fact”; 2) “a causal connection between the
injury and the conduct complained of”; and 3) it is “likely”
rather than merely “speculative” that the “injury will be
redressed by a favorable decision.” Lujan v. Defenders of
Wildlife, 504 U.S. 555, 560-61 (1992).
    Crewzers is neither restored nor benefited by its re-
quested relief. Crewzers is no longer a party to the BPA
and will not be affected by an injunction prohibiting the
Forest Service from using local government owned buses
before placing orders for BPA buses. Such an injunction
would impact only BPA holders, not Crewzers. While
Crewzers argues that others would benefit from this
CREWZERS FIRE CREW TRANSPORT   v. US                    4


court’s determination, it cannot maintain this case on the
alleged interest of non-parties. Crewzers also contends
that its appeal should be ongoing while it contests the
BPA termination, but it cannot continue this case in the
hope of reinstatement of its BPA in the Court of Federal
Claims. Without a BPA, there is no present controversy
between Crewzers and the Forest Service and the Gov-
ernment’s motion to dismiss is granted.
                      DISMISSED